
	

114 SRES 578 ATS: Supporting Lights On Afterschool, a national celebration of afterschool programs held on October 20, 2016.
U.S. Senate
2016-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 578
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2016
			Mrs. Boxer (for herself, Ms. Collins, Mr. Durbin, Ms. Murkowski, Mr. Franken, Ms. Mikulski, and Mr. Whitehouse) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		September 29, 2016Committee discharged; considered and agreed toRESOLUTION
		Supporting Lights On Afterschool, a national celebration of afterschool programs held on October
			 20, 2016.
	
	
 Whereas more than 28,000,000 children in the United States have parents who work outside the home; Whereas high-quality programs that expand learning opportunities for children, such as afterschool, before-school, summer, and expanded learning opportunities, provide safe, challenging, engaging, and fun learning experiences, including experiences that encourage science, technology, engineering, and math, that help children and youth develop social, emotional, physical, cultural, and academic skills;
 Whereas high-quality afterschool programs and high-quality expanded learning opportunities provide students with hands-on, engaging lessons that are aligned with the school day;
 Whereas high-quality afterschool programs complement regular and expanded school days, and support working families by ensuring that the children of those families are safe and productive during the hours parents are working;
 Whereas high-quality afterschool programs engage families, schools, and diverse community partners in advancing the well-being of children and youth in the United States;
 Whereas high-quality afterschool programs that partner with high-quality community-based organizations build stronger communities by integrating the school with the larger community;
 Whereas Lights On Afterschool, a national celebration of afterschool, before-school, summer, and expanded learning opportunities programs, held on October 20, 2016, highlights the critical importance of those high-quality programs to children, their families, and their communities; and
 Whereas nearly 2 in 5 afterschool programs report that their budgets are in worse condition in 2016 than at the height of the recession in 2008, and more than 3 in 5 afterschool programs report that their level of funding is lower than it was in 2013, making it difficult for afterschool programs across the United States to keep their doors open and their lights on: Now, therefore, be it
		
	
 That the Senate supports Lights On Afterschool, a national celebration of afterschool programs held on October 20, 2016.
		
